Fein, J. (dissenting).
I concur with Justice Asch that the order of Special Term should be affirmed. No one disputes that the principles relied upon by Special Term should be applied flexibly. However, it is plain that a preliminary injunction is a harsh remedy. It is not merely an available alternative as suggested in the texts relied upon by the majority. Thus, in Chrysler Corp. v Fedders Corp. (63 AD2d 567), cited by the majority, an injunction was granted because the alternatives posed serious risks of irreparable harm. If the majority is correct, the court will be required to grant an injunction in every case in which an escrow agent, attorney or otherwise, states his view that one of the parties is entitled to the funds held in escrow. The attorney escrow agent here is a defendant. Hence, even in the unlikely event that he turns the escrow funds over to the defendant, any judgment will run against him, so that no new lawsuit will be required, as implied by the majority. That the Lichts may be the subjects of several undischarged judgments will not protect the attorney, if he is wrong. It is noted that the contract, subject of this litigation, has been filed in Westchester County. Hence, it is a lien against the property, affording plaintiffs additional protection. The underlying problem in this litigation is a heated dispute between the attorneys. We should not vitiate well-settled rules in an unnecessary effort to alleviate their problem. Although it might be wiser for the attorney to pay the money into the court and thus relieve himself of the responsibility as escrow agent, he is under no obligation to do so. Undoubtedly, in his own interest, he will be careful to insure that if the plaintiffs are successful, their judgment will be paid. There was no showing of the need for an injunction and there was no abuse of discretion.